PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/515,501
Filing Date: 18 Jul 2019
Appellant(s): Theranos IP Company, LLC



__________________
Hao  Y. Tung
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08 April 2022 and corrected on 21 June 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08 April 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Claims 9-28 are rejected under 35 U.S.C. 103 as being unpatentable over Handique (US 2009/0130719) in view of Yu (US 2008/0159915).
	Appellant’s primary arguments are:
Handique does not teach a nucleic acid amplification device comprising at least one heater and an optical detector.
In response, please consider the following remarks:
	Handique teaches a nucleic amplification device that is received within a support structure.  The support structure is a bay (Figure 13:992) that holds a cartridge (Figure 13:994).  The cartridge is the fluidics component of the nucleic amplification device that retains a fluidic sample and reagents.  This cartridge is directly associated with other components of the nucleic amplification device, such as a heater and an optical detector.  At least paragraphs [0172] and [0181] state that a substrate comprising a heater is directly connected to the cartridge.  This is shown in at least Fig. 19A:

    PNG
    media_image2.png
    2673
    793
    media_image2.png
    Greyscale

The heater and cartridge (and optical detector) form a nucleic acid amplification device that is retained within the support structure.  This is shown in at least Fig. 31A:
[AltContent: textbox (Nucleic acid amplification device comprising a heater (“PCR Thermocycling Heater”) directly coupled to a cartridge)][AltContent: textbox (Support structure)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: oval]
    PNG
    media_image3.png
    2673
    1715
    media_image3.png
    Greyscale

At least paragraphs [0165] and [0264] of Handique state that an optics block (i.e. an optical detector) is formed within a lid that is coupled to a surface of the cartridge.  Along with the heater, the optics block forms a nucleic acid amplification device that is maintained within the support structure.  This is shown in at least Fig. 31B:
[AltContent: textbox (Support structure)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Nucleic acid amplification device comprising an optical detector (Optics Block”) coupled to a cartridge)][AltContent: arrow][AltContent: oval]
    PNG
    media_image4.png
    2673
    1459
    media_image4.png
    Greyscale



For these reasons, the Handique reference is understood to teach a sample processing module disposed within a support structure, wherein the sample processing module includes a nucleic amplification device (i.e. cartridge) comprising a heater, an optical detector and a fluidic structure configured to perform an assay.
	Similarly, the Yu reference teaches a sample processing module (Figure 5:508) with components retained within a support structure (Figure 5:502).  Each module 508 includes a heater and an optical detector.  This is disclosed in at least paragraphs [0077] and [0087] (“The heater control and detection system may also control the heaters within the cassette to perform a close loop temperature ramping and detection”).  Paragraph [0079] states that the modules 508 are stackable and interchangeable.  Fig. 6B depicts how the modules 634, 636, 638 are arranged in parallel for simultaneous processing. 
	Accordingly, both Handique and Yu each disclose sample processing modules that comprise a nucleic acid amplification device comprising at least one heater and an optical detector, wherein the nucleic acid amplification device is configured to perform an assay. 

The combination of Handique with Yu would change Handique’s principle of operation because the Yu cassettes are on the outside of the device and because Handique requires the use other modules for sample preparation.
In response, please consider the following remarks:
Yu is primarily cited for teaching the state of the art regarding interchangeable modules.  The proposed combination of Handique with Yu contemplates using a plurality of the Handique modules interchangeably within the benchtop apparatus 3000.
[AltContent: textbox (Repeat the single sample processing module 992 of Handique to create a plurality of modules that are operated interchangeably with each other)][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image5.png
    2310
    1868
    media_image5.png
    Greyscale

It is unclear how this obvious modification would interfere with any principle of Handique’s operation.  Each individual module 992 would operate in the same way as before, and would still each be characterized by a cartridge (Figure 13:994) that is processed within a respective receiving bay.  Each individual module 992 would still be serviced by the liquid dispenser 976 within the housing 3000, just as before.  No substantial change in operation would be needed to process multiple modules 992 within the Handique housing 3000.  Indeed, this modification would be viewed as a clear improvement, as Yu shows how a plurality of sample processing modules can be operated in parallel and independently and interchangeably with each other in order to efficiently process multiple samples under different conditions.  Yu states in paragraph [0005] that this is an improvement over prior art systems that have “several disadvantages, including contamination, and [an] inability to perform parallel processing or asynchronous processing”, which “require[s] a significant amount of time to process multiple samples”.

Lastly, Appellant has not provided any arguments directed specifically toward the double patenting rejection set forth in prior Office Actions.  Accordingly, this rejection of record should be upheld.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NATHAN A BOWERS/Primary Examiner, Art Unit 1799                                                                                                                                                                                                        
Conferees:
Michael Marcheschi
/MICHAEL A MARCHESCHI/Supervisory Patent Examiner, Art Unit 1799                                                                                                                                                                                                                                                                                                                                                                                                          /CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.